Citation Nr: 9905805	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision by the RO that denied 
a rating in excess of 10 percent for lumbosacral strain.  
This matter was previously before the Board in April 1997, 
when it was remanded to the RO for additional development.  
By a February 1998 rating decision, the RO granted a 20 
percent rating for the lumbosacral strain.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by limited 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing of a joint 
space, guarded movements, and pain.  

2.  During flare-ups of his lumbosacral strain, the veteran 
experiences limitation of motion beyond that manifested 
during clinical examination, but medical examiners could not 
estimate the degree of additional symptomatology.  


CONCLUSION OF LAW

An increased (40 percent) rating for lumbosacral strain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to at least a 40 percent rating for lumbosacral 
strain.  In this regard, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  Id.  Moreover, in 
evaluating a given disability, the disability must be viewed 
in relation to its whole recorded history.  38 C.F.R. §§ 4.1, 
4.2 (1998).  However, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App 
55 (1994).

The RO has evaluated the veteran's lumbosacral strain under 
Diagnostic Code 5295, which provides that, where the 
lumbosacral strain is manifested by slight subjective 
symptoms only, a zero percent rating will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Where there 
is characteristic pain on motion, a 10 percent rating is 
warranted.  Id.  Where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is warranted.  Where 
the lumbosacral strain is "severe," with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is warranted; 40 percent is the highest rating 
available under Diagnostic Code 5295.  Id. 

Here, the veteran has, at various times, manifested "very" 
limited motion in forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, guarded 
movements, and pain.  See VA examination reports of July 
1995, August 1997, and October 1997.  Additionally, a July 
1995 x-ray report shows that he has disc space narrowing at 
L5-S1.  Such symptomatology encompasses elements of a 40 
percent rating for lumbosacral strain.  Diagnostic Code 5295.  

The record lacks any evidence of spinal listing, or positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
On the contrary, the veteran had normal gait during the VA 
examinations in July 1995 and August 1997; he could heel and 
toe walk during the August 1997 VA examination; and he was 
ambulatory during the VA examination in October 1997, and at 
VA outpatient treatment in May 1996.  Although the veteran 
manifested uncharacteristic pain when asked by examiners to 
perform certain maneuvers, there was no abnormal motion.   
See VA examination reports of July 1995 and August and 
October 1997.  Indeed, there is no direct medical evidence 
which tends to show that the lumbosacral strain is 
"severe."  Rather, the medical evidence of record 
consistently characterizes the low back disability as 
"mild."  See VA examination reports of July 1995 and August 
1997, and May and December 1996 VA outpatient reports.  
Nevertheless, reading the rating criteria in the light most 
favorable to the veteran, the Board finds that narrowing of 
the joint space, as noted in July 1995, along with other 
problems he experiences, satisfies the criteria for a 40 
percent rating.  

As already suggested, the veteran's low back disability has 
been characterized as being only "mild" in degree.  
However, the veteran has complained of debilitating flare-
ups, manifested by, inter alia, spasms, which he contends 
merit a higher evaluation.  In this regard, the United States 
Court of Veterans Appeals (Court, or COVA) has stressed that, 
in evaluating diseases of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1997).  The Court has indicated that 
these determinations should be made by an examiner and 
should, "if feasible," be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, 8 Vet. 
App. at 602.  With respect to the musculature, the examiner 
must "consider" inability to perform normal working 
movements with normal excursion, strength, speed, 
coordination, and endurance; pain on use; and weakness.  Id.  

Here, in terms of 38 C.F.R. § 4.45, the July 1995 examiner 
noted that the veteran was hesitant to move quickly, and was 
guarded.  The October 1997 VA examination report reflects the 
examiner's opinion that flare-ups could "significantly" 
alter the physical findings.  It was specifically noted that, 
"one would have to assume that during an acute exacerbation, 
the range of motion of [the veteran's] lumbar spine would be 
even less, but the actual degree of additional loss cannot be 
estimated."  From this the Board infers that it was not 
"feasible" for the medical examiners to conduct the 
analysis suggested by the Court in DeLuca.  DeLuca, 8 Vet. 
App. at 602.  However, the salient point to be made is that 
exacerbations experienced by the veteran have in fact cause 
increased symptomatology, even though the degree of 
disability can not feasibly be measured.

Consequently, the Board finds that, in light of evidence of 
increased problems during exacerbations, and because of 
specifically documented problems with forward bending, loss 
of lateral motion, osteoarthritic changes, and narrowing of 
the disc space, the veteran's difficulties due to lumbosacral 
strain are best approximated by the criteria for a 40 percent 
rating.  38 C.F.R. § 4.7 (1998).  

Although the veteran has described his back problems as being 
so bad that his ability to work is adversely affected beyond 
that contemplated by the rating schedule, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1998).  
The current evidence of record does not demonstrate that back 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the veteran's symptoms have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.  

Even medical evidence prepared contemporaneously with the 
veteran's requests for treatment reflects no problems beyond 
those contemplated by the rating criteria.  For example, the 
November and December 1996 VA outpatient treatment records 
reflect characterizations of his low back disability as 
"mild" and "stable," with no immobilization prescribed.  
In particular, a May 1996 VA outpatient treatment record 
reflects that a physician recommended that the veteran take 
Indocin instead of Tylenol, but did not indicate that bed 
rest or other treatment was needed.  The October 1997 VA 
examination reports reflect that the veteran treats his back 
pain with Tylenol and bed rest.  Moreover, the veteran has 
indicated that he receives little medical treatment for his 
back problems, and that the only medical treatment that he 
receives is from VA.  See e.g., July 1995 VA examination 
report (notation of no present medical attention); May 1997 
statement in support of claim and attachment; December 1996 
VA outpatient treatment record (notation of "first visit").  
The Board accords the medical evidence greater weight than 
the veteran's lay testimony, which testimony is to the effect 
that immobilization is required to treat his back.  See, 
e.g., 38 C.F.R. §§ 4.88(b), Diagnostic Code 6354; 4.97, 
Diagnostic Code 6514; 4.130 (1998) (diagnostic codes which 
provide rating criteria based on frequency and duration of 
incapacitating episodes define "incapacitation" as 
requiring bed rest and "physician" treatment); see also 
38 C.F.R. § 4.1 (1998), supra.  

The representative contends, in his June 1998 VA Form 646, 
that the veteran should be rated under Diagnostic Code 5293, 
the diagnostic code for intervertebral disc syndrome, because 
the diagnosis reflected by the October 1997 VA examination 
report was intervertebral disc disease.  However, the Board 
disagrees for the following reasons.  First, the veteran is 
not service-connected for intervertebral disc syndrome.  (The 
Board also notes that the October 1997 VA examiner did not 
link intervertebral disc syndrome to service or to a service-
connected disability.)   

Secondly, while the examiner might have made findings 
sufficient to support a diagnosis of intervertebral disc 
syndrome, e.g., pain on palpation, see 38 C.F.R. § 4.2 
(1998), the examiner's written findings do not reflect 
neurologic deficit clearly attributable to any low back 
problems.  Moreover, the diagnosis was based on the same x-
ray evidence, and similar clinical evidence, as the diagnosis 
of the July 1995 VA examiner's, who rendered no diagnosis but 
noted (on a supplemental report) mild degenerative changes by 
x-ray.  By comparison, the August 1997 VA examination report 
reflects a diagnosis of lumbosacral strain, without evidence 
of radiculopathy, but with a component of degenerative joint 
disease.  The August 1997 diagnosis appears to reconcile the 
diagnostic elements of both the October 1997 and July 1995 VA 
reports.  Therefore, the Board accords it greater explanatory 
(probative) value than the other diagnoses.  See 38 C.F.R. 
§ 4.2 (1998) (It is the responsibility of the rating 
specialist to interpret examination reports in the light of 
the medical history, reconciling the reports so that the 
current rating may accurately reflect the elements of 
disability present).

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before COVA and the Federal Circuit will address 
those issues.  136 F.3d at 779-82.  In any event, COVA bars 
the type of litigation by ambush which the representative 
eschews.  See, e.g., Marsh v. West, 11 Vet. App. 468, 471-72 
(1998).  Here, the Board decided the matter by applying 
Diagnostic Code 5295 and DeLuca.  The veteran had notice and 
opportunity to be heard regarding those legal principles.  
See October 1995 statement of the case (SOC), September 1997 
and February 1998 supplemental SOCs, and April 1997 remand.  
Thus, the contention is inapposite. 


ORDER

An increased (40 percent) rating for lumbosacral strain is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

